Exhibit 10.73

 

SECOND AMENDMENT TO REGIONAL MANUFACTURING AGREEMENT

 

This Second Amendment to Regional Manufacturing Agreement (this “Amendment”) is
entered into on October 2, 2017 (the “Effective Date”), by and between
The Coca‑Cola Company, a Delaware corporation (“Company”), and Coca-Cola
Bottling Co. Consolidated, a Delaware corporation (“Bottler”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Agreement.

RECITALS

 

WHEREAS, Company and Bottler are parties to that certain Regional Manufacturing
Agreement (as amended hereby and from time to time hereafter, the “Agreement”),
having an effective date of March 31, 2017, as amended by that certain First
Amendment to Regional Manufacturing Agreement dated April 28, 2017; and

WHEREAS, Company and Bottler now wish to amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of these promises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.The parties hereto hereby amend Exhibit A (Regional Manufacturing Facilities)
to the Agreement by deleting the following from such Exhibit: “Mobile, AL”.

2.The parties hereto hereby further amend Exhibit A (Regional Manufacturing
Facilities) to the Agreement by adding the following to such Exhibit: “Memphis,
TN” and “West Memphis, AR”.

3.The parties hereto hereby amend Exhibit B (Authorized Covered Beverages) to
the Agreement by adding the following to such Exhibit: “Coca-Cola Zero Sugar”.

4.Other than as expressly amended by this Amendment, the Agreement will continue
in effect in accordance with its terms.

5.This Amendment shall be governed by and construed in accordance with the laws
of the State of Georgia, without regard to principles of conflict of laws.

6.This Amendment may be signed in counterparts, which together shall constitute
one agreement.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized representatives as of the date first written above.

 

 

 

 

THE COCA-COLA COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Alexander M. Douglas, Jr.

 

 

 

    Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COCA-COLA BOTTLING CO.

CONSOLIDATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ E. Beauregarde Fisher III

 

 

 

    Authorized Representative

 

Signature Page to Amendment to Regional Manufacturing Agreement